DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed on May 17, 2022 is acknowledged and has been entered.  Claims 2-4, 6, 9-10, 21-26 have been canceled.  Claims 1, 5, 7, 11-12, 14-15, 18-19 and 20 have been amended.  Claim 27-32 has been newly added. Claims 1, 5, 7-8, 11-20 and 27-32 are pending.

Claims 1, 5, 7-8, 11-20 and 27-32 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is made NON-FINAL to address Amendments.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, both claim 1 and 17 recite at step 1) “at least Y-STR markers DYS576…”.  Claim 17, at the first step recites “at least Y-STR markers DYS576 and then at the final step, recites “amplifying the sample in a single multiplex reaction thereby forming a plurality of sets of amplicons corresponding to the Y-STR markers”.  The term “at least Y STR markers” is unclear.  Should the term as amended recite just “Y-STR markers” or “at least one Y-STR marker” or just “Y-STR markers”.  Correction of this error is requested. (p 3 of remarks).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5, 7-8, 11-20 and 27-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulero et al. (J Forensic Sci, 2006, 51(1):64-75) in view of Hammer et al. (Forensic Applications of Y Chromosome STRs and SNPs, 2000-IJ-CX-K006 Cumulative Technical Report, January 2006, p 1-51) and Fang et al. (US PgPub 20130137589 A2; May 2013).
With regard to claim 1, Mulero teaches A kit for co-amplification of a set of loci in a DNA sample, the kit comprising a set of amplification primers provided together in the kit, the set of amplification primers comprising primers for the amplification of at least 11 Y-STR markers including DYS576, DYS389I, DYS460, DYS458, DYS19, DYS456, DYS390, DYS570, DYS437, DYS393, and DYS439 (Abstract, where the Y filer kit is taught as including 17 STR loci; see Table 1, where the list of loci is provided).  
With regard to claim 5, Mulero teaches a kit of claim I, wherein the primers are configured to provide sets of amplicons having a base pair size less than about 410 base pairs (p 65 “Primer set optimization” heading, where the primer products are 103 to 327 bp)..  
With regard to claim 7, Mulero teaches a kit of claim 1, further comprising dyes for labeling amplicons of the Y-STR markers is labeled with one of at least 5 dyes (p 65 “Primer set optimization” heading, where the primers are labeled with 5 dyes).  
With regard to claim 8, Mulero teaches a kit of claim 7, wherein the at least 5 dyes are fluorescent dyes configured to be spectrally distinct (p 65 “Primer set optimization” heading, where the primers are labeled with 5 dyes).  
With regard to claim 9, Mulero teaches a kit of claim 1, wherein at least one set of amplicons of the Y-STR markers comprises a mobility modifier (p 65 “Primer set optimization” heading, where the primers are labeled with 5 dyes and with mobility modifiers).  
With regard to claim 14, Mulero teaches a kit of claim 1, wherein the set of primers are configured for the amplification of at least DYS19, DYS389I, DYS38911, DYS390, DYS391, DYS392, DYS393, DYS437, DYS438, DYS439, DYS448, Y-GATA-H4, DYS635, DYS456 (Abstract, where the Y filer kit is taught as including 17 STR loci; see Table 1, where the list of loci is provided).  
With regard to claim 15, Mulero teaches a kit of claim 1, wherein the set of primers are configured for the amplification of at least DYS19, DYS389I, DYS38911, DYS390, DYS391, DYS392, DYS393, DYS437, DYS438, DYS439, DYS448, Y-GATA-H4, DYS635, DYS456 (Abstract, where the Y filer kit is taught as including 17 STR loci; see Table 1, where the list of loci is provided).  
With regard to claim 16, Mulero teaches a kit of claim 1, further comprising a size standard (p 65, “primer set optimization”. “precision and stutter studies” where an allelic ladder is included). 
With regard to claim 17, Mulero teaches a kit of claim 16, wherein the size standard comprises an allelic ladder (p 65, “primer set optimization”. “precision and stutter studies” where an allelic ladder is included).  
With regard to claim 18, Mulero teaches a method of amplifving alleles of Y-STR markers of a human male comprising the steps of: 
contacting a sample suspected to contain a DNA sample of a human male with a set of amplification primers comprising primers for the simultaneous amplification of the alleles of at least 11 Y-STR markers DYS389I, DYS458, DYS19, DYS456, DYS390, DYS437, DYS393, and DYS439 and 
at least one of the Y-STR markers DYS481, DYS533, DYS643; and (Abstract, where the Y filer kit is taught as including 17 STR loci; see Table 1, where the list of loci is provided); 
and amplifying the sample thereby forming a plurality of sets of amplicons corresponding to the Y-STR markers (p 66 “PCR amplification” heading).  
With regard to claim 19, Mulero teaches a method of claim 19, further comprising the step of detecting each set of amplicons whereby the alleles of the Y-STR markers are identified (p. 65, “precision and stutter studies” heading where allele sizes are determined).  
With regard to claim 20, Mulero teaches a method of 19, wherein the detecting is performed by separating the plurality of sets of amplicons using a mobility dependent analysis, wherein the plurality of sets of amplicons are fluorescently labeled (Fig 1 and Fig 3, where the electrophoretogram shows the profile of a multiplex reaction and where electrophoresis is a mobility dependent analysis).  
With regard to claim 26, Mulero teaches a kit of claim 1, wherein the set of primers are configured to provide each set of amplicons of the at least 11 Y-STR markers having a base pair size less than about 220 base pairs (p 65 “Primer set optimization” heading, where the primer products are 103 to 327 bp).
With regard to claim 27, Mulero teaches a kit of claim 20, wherein the mobility dependent analysis is capillary electrophoresis (Fig 1 and Fig 3, where the electrophoretogram shows the profile of a multiplex reaction and where electrophoresis is a mobility dependent analysis).  
With regard to claim 28, Mulero teaches a kit of claim 19, wherein the detecting is carried out by a sequencing technique that does not utilize detection of fluorescent dye labels (p 65 “Primer set optimization” heading, where the primers are labeled with 5 dyes).  
With regard to claim 29, Mulero teaches a kit for co-amplification of a set of loci in a DNA sample, the kit comprising a set of amplification primers provided together in the kit, the set of amplification primers comprising primers for the amplification of: 
Y-STR markers DYS389I, DYS460, DYS458, DYS19, DYS456, DYS390, DYS570, DYS437, DYS393, and DYS439 (Abstract, where the Y filer kit is taught as including 17 STR loci; see Table 1, where the list of loci is provided), 
wherein the kit omits one or more of Y-STR markers DYS389II, DYS391, DYS392, DYS438, DYS448, DYS635, or Y-GATA-H4 (where the kit of Mulero does not include the DYS385 marker, Mulero teaches DYS385a/b which is treated as a separate Y-STR marker in the claims of this invention, see claim 14).  
With regard to claim 31, Mulero teaches a kit of claim 29, further comprising dyes for labelling amplicons of the Y-STR markers with one of at least 5 dyes, wherein the at least 5 dyes are configured to be spectrally distinct.  
With regard to claim 32, Mulero teaches a kit of claim 29, wherein the primers are configured to provide sets of amplicons having a base pair size less than about 410 base pairs.
Regarding claims 1 and 18, Mulero does not teach all of the markers included in the same reaction mixture, as markers DYS460, DYS576 and DYS570 are not included in the Y filer kit.
Regarding claims 14-15, while Mulero teaches a kit of 17 STR loci, Mulero does not teach DYF387S1ab, DYS627 loci.
With regard to claim 1 and 18, Hammer teaches a kit for co-amplification of a set of loci in a DNA sample, the kit comprising a set of amplification primers provided together in the kit, the set of amplification primers comprising primers for the amplification of at least 11 Y-STR markers including DYS576, DYS460, DYS570 (p. 2 abstract and p. 7 “2. Results” heading, where these markers are taught).  
With regard to claim 4, Hammer teaches a kit of claim I, wherein detection of the amplicon base pair size is performed by a sequencing technique using no detection of fluorescent dye labels (p 2 results heading, where sequence data is obtained)..  
With regard to claim 6, Hammer teaches a kit of claim 1, comprising 25 Y-STR markers (p 2 Abstract).  
With regard to claim 14-15, Hammer teaches DYS576, DYS385 ab, DYS460, DYS570, DYS449 (p. 7 “2. Results” heading, where these markers are taught).
With regard to claim 29, Hammer teaches Y-STR markers DYS576 and DYS466 (p. 7 “2. Results” heading, where these markers are taught).
Further, while Mulero and Hammer teach the markers as recited above, neither reference teach DYF387S1 ab, DYS627, DYS481, DYS533, DYS643 markers.
With regard to claim 1, Fang teaches a kit which includes at least one of Y-STR markers DYS481, DYS533, DYS643 (see Table 1 and 2, where each of these markers are tested).
With regard to claim 11, Fang teaches a kit of claim 1, further comprising at least 5 Y-STR markers which are rapidly mutating loci (see Table 1 and 2, where each of these markers are tested).  
With regard to claim 12, Fang teaches a kit of claim 11, wherein the at least 5 rapidly mutating Y- STR markers comprise DYF387Slab, DYS449, DYS570, DYS576, and DYS627 (see Table 1 and 2, where each of these markers are tested).  
With regard to claim 13, Fang teaches a kit of claim 12, wherein the at least 5 rapidly mutating Y- STR markers further comprise DYS518 (see Table 1 and 2, where each of these markers are tested).  
With regard to claim 14-15, Fang teaches DYF387S1 ab, DYS627, DYS481, DYS533, DYS643 (see Table 1 and 2, where each of these markers are tested).
With regard to claim 30, Fang teaches a kit of claim 29, further comprising primers for amplifying at least 5-YSTR markers which are rapidly mutating, wherein the at least 5 rapidly mutating Y-STR markers comprise DYF387Slab, DYS449, DYS570, DYS576, and DYS627, and optionally further comprise DYS518 (see Table 1 and 2, where each of these markers are tested).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Mulero to include the markers and sequencing techniques as taught by Hammer to arrive at the claimed invention with a reasonable expectation for success.  While Mulero teaches “The YfilerTM kit was validated according to the FBI/National Standards and SWGDAM guidelines. Our results showed that full profiles are attainable with low levels of male DNA (below 125 pg) and that under optimized conditions, no detectable cross-reactive products were obtained on human female DNA, bacteria, and commonly encountered animal species. Additionally, we demonstrated the ability to detect male specific profiles in admixed male and female blood samples at a ratio of 1:1000” (Abstract).  Hammer teaches “We identified and characterized 20 novel STRs on the non-recombining portion of the Ychromosome (NRY) that are robust and informative for forensic casework. These Y-STRs,comprised of tetranucleotide, pentanucleotide, and hexanucleotide repeats, greatly improveresolution among paternal lineages above levels obtained with previously used Y-STRs.Multiplex protocols were optimized to amplify 41 Y-STRs in 5 PCR reactions (an additional 2Y-STRs were typed in uniplex assays). A total of 38 Y-STRs was typed in a panel of 2,517 U.S.samples representing African-Americans, European-Americans, Hispanics, Native Americans,and Asian Americans, as well as a large worldwide database” (p 2).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Mulero to include the markers and sequencing techniques as taught by Hammer to arrive at the claimed invention with a reasonable expectation for success.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Mulero and Hammer for teaching a variety of kits and methods for typing Y STRs to include the teachings of Fang to arrive at the claimed invention with a reasonable expectation for success.  Fang teaches “The inventors have discovered a subset of thirteen Y-STR markers that have a significantly higher mutation rate than most Y-STR markers including those that are in general use. This finding is expected to revolutionize Y chromosomal applications in forensic biology, from previous male lineage differentiation methods. This finding also leads the way for male individual identification. Thus, by using one or more, by using two or more of such rapidly-mutating Y-STR markers (RM Y-STRs), the ability to distinguish between close and distantly related male relatives is significantly increased” (paragraph 6).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Mulero and Hammer for teaching a variety of kits and methods for typing Y STRs to include the teachings of Fang to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. 
Applicant traverses the rejection of claims over Mulero in view of Hammer and a separate set of claims over Mulero, Hammer and Fang.  
Applicant in the remarks only addresses the teachings of Fang and notes “the set of preferred, highly mutating markers of Fang does not include DYS481, DYS533 or DYS643” and applicant points to Tale 1 and 2 and paragraph 25.  Applicant further argues “although Fang lists DYS481, DYS533 and DYS643 among this large list of markers, Fang fails to teach or suggest amplification primers for these markers provided together in a kit” (p. 5 of remarks).
Applicant’s arguments have been considered, but they are not persuasive.  It appears Applicant is arguing that the rapidly mutated markers are not taught by Fang in Table 1.  In fact, these markers are all listed in Table 1.  A table which is provided as “loci with median mutation rates above 10^-2”.  Further, while Fang may not explicitly teach a kit which includes the specific markers as claimed, paragraph 25 of Fang specifically encompasses “various embodiments of the invention provided herein include methods, reagents and kits for determining the specific allele of one or more, of two or more, of three or more, of four or more, of five or more, and so on of the subject of rapidly mutating Y-STR markers in a given sample for analysis” (paragraph 25).  
	
	Further, Applicant argues regarding the newly added claims and notes “Mulero expressly includes primers for each of the markers excluded in claim 29. Mulero therefore cannot be cited as a reference against claim 29, and claim 29 is therefore patentable over the combination of cited references” (p. 6 of remarks).
	These arguments have been considered but are not persuasive.  As noted in the rejection above, which includes a rejection of claim 29 over Mulero, the claims of this invention claim DYS385 and DYS385ab separately (compare new claim 29 to claim 14).  In the prior rejection as as recited again above, while Mulero mentions DYS385, Mulero specifically teaches DYS385ab as a marker, not DYS385 as a separate loci) and on that basis, the rejection was maintained.  If DYS385 and DYS385ab can be used interchangeably, then the argument can be made to drop the rejection over claim 29.  However, an obviousness argument over claim 29 is not precluded, even in light of the limitation to exclude a marker, and therefore the claim is not in condition for allowance. 

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM